DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Notice of Appeal, filed 5/31/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of 5/28/2020 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments regarding independent claims 1 and 14 have been reviewed and applicant’s arguments are persuasive. The claim language of (a) a vertical motor shaft; (b) a rotor and a stator surrounding said motor shaft and cooperatively causing said motor shaft to rotate; (c) a bearing bracket supported around said motor shaft, said bearing bracket including: (i) a through-hole through which said motor shaft is rotatably received via a bearing; (ii) a support surface supporting said bearing; (iii) an oil reservoir containing lubricating oil for said bearing; (d) a self-cooling motor bearing component including: (i) at least one thermosiphon having a hot-end extending within said oil reservoir and a cold-end extending outside of said oil reservoir to at least one radiator, said at least one radiator being located laterally outside of a peripheral outer wall of the oil reservoir without obstructing a cover of the oil reservoir; and (ii) at least one fan arranged to direct cooling airflow over said at least one radiator, said at least one fan being rotated via said motor shaft; (e) a housing enclosure surrounding said vertical motor shaft, said bearing bracket and said self-cooling motor bearing component, said housing enclosure including at least one opening allowing airflow to and from said enclosure” is found to be allowable over the prior art. Dependent claims 6, 7, 10, 11, and 14 are found to be allowable over the prior art. 
Applicant’s arguments regarding independent claims 2 and 15 have been reviewed and applicant’s arguments are persuasive. The claim language of “a vertical electric motor having a self-lubricating motor bearing component, comprising: (a) a vertical motor shaft; (b) a rotor and a stator surrounding said motor shaft and cooperatively causing said motor shaft to rotate; (c) a bearing bracket supported around said motor shaft, said bearing bracket including: (i) a through-hole through which said motor shaft is rotatably received via a bearing; (ii) a support surface supporting said bearing; (iii) an oil reservoir containing lubricating oil for said bearing; (d) a self-lubricating motor bearing component including: (i) at least one pump arranged to pump oil from said oil reservoir through an oil passageway to a discharge position proximate said bearing; (ii) said pump being a gear pump having a gear that is rotated by the motor shaft such as to be powered by rotation of said motor shaft; (e) a housing enclosure surrounding said vertical motor shaft, said bearing bracket and said self-lubricating motor bearing component, said housing enclosure including at least one opening allowing airflow to and from said enclosure” is found to be allowable over the prior art. Dependent claims 3-5, 8, 9, 12, 13, 16-20 are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746